DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 7 10-12 17, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zacche et al. (US Pub. No. 2007/0284958).
Regarding claim 1, the Zacche et al. (hereinafter Zacche) reference discloses 
a container-handling machine (Figs. 1,6,7) having at least one container receiving means (Figs. 1,6,7), comprising:
 a rotary plate (14) and a rotary plate-direct drive (1) for driving the rotary plate, the rotary plate direct drive comprising a motor (motor of 1) which is provided with a stator (2), a rotor (6), a shaft (7) connected to the rotor for transmitting the driving torque to the rotary plate and with a shaft-sealing system (Fig. 1) for sealing the shaft, wherein the shaft-sealing system comprises a first running surface (surface of 7 in contact with 30,31) and at least one sealing lip (lips of 30,31) acting against the first running surface,
wherein
the shaft is formed in one piece at least from the rotor and through the shaft-sealing system (Fig. 1), and 
the running surface is rotatably connected to the shaft from the transmission of the driving torque in a decoupled manner (Fig. 1).
Regarding claim 2, the Zacche reference discloses the shaft-sealing system  comprises a circular disk-shaped element (Fig. 1) with the running surface and a feedthrough (e.g. under lips) enclosing the shaft (Fig. 1), wherein the circular disk-shaped element forms the connection between the shaft and the running surface (Fig. 1), decoupled from the transmission of the drive torque, between the shaft and the running surface (Fig. 1).
Regarding claim 3, the Zacche reference discloses the shaft is rotatably supported with at least one bearing (8,9) between the rotor and the rotary plate (Fig. 1), and wherein the circular disk-shaped element is decoupled from the bearing effect of the bearing on the shaft (Fig. 1).
Regarding claim 4, the Zacche reference discloses the running surface is formed on a flat side of the circular disk-shaped element remote from the rotary plate (Fig. 1), and wherein the at least one sealing lip is designed as an axial shaft-sealing ring (Fig. 1).
Regarding claim 7, the Zacche reference discloses the shaft-sealing system  comprises a special bearing (8), to which the at least one sealing lip is attached (Fig. 1).
Regarding claim 10, the Zacche reference discloses the shaft being connected to the rotary plate via a rotary plate adapter (43) for adapting different rotary plate types.
Regarding claim 11, the Zacche reference discloses the at least one sealing lip is formed with a supporting element (e.g. support member of 30,31 against 3) for stabilization and/or with a clamping element (33) for applying a force against the running surface.
Regarding claim 12, the Zacche reference discloses the at least one sealing lip is attached to a bearing plate (3) and/or a housing (3) of the motor (Fig. 1).
Regarding claim 17, the Zacche reference discloses the structure as claimed in claim 7. MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process."  Claim 17 is anticipated by Zacche.  The process by which the sealing lip is made is not a patentable distinction.
Regarding claim 19, the Zacche reference discloses the rotary plate (2) comprises an annular extension (axial projections of 43) facing away from the rotary plate for repelling dirt (Fig. 6).

Allowable Subject Matter
Claims 5, 6, 8, 9, 13-16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675